 



EXHIBIT 10.64
March 30, 2007
Irvine Sensors Corporation
3001 Red Hill Avenue
Costa Mesa, CA 92626
Attn: John J. Stuart, Jr.
Fax No.: (714) 444-8773
Gentlemen:
Reference is made to that certain Term Loan and Security Agreement (the
“Agreement”) dated as of December 29, 2006 by and between Irvine Sensors
Corporation, a Delaware corporation (the "Borrower”) and Longview Fund, L.P. and
Alpha Capital Anstalt (collectively, the “Lender”), and those certain Term Notes
issued thereunder (collectively, the “Term Notes”). Capitalized terms used but
not defined herein shall have the respective meanings given to such terms in the
Agreement.
Each undersigned Lender hereby (i) agrees to extend the due date of the interest
installment due and payable on April 2, 2007 under Section 2.1.3(b) of the
Agreement and each Lender’s respective Term Notes, until the fifth trading day
after the date the Securities and Exchange Commission declares effective the
Borrower’s Registration Statement on Form S-1 originally filed on February 7,
2007 and (ii) waives the notice period set forth in Section 2.2.2 of the
Agreement. The foregoing notwithstanding, either or both of the undersigned
Lenders may, at any time upon not less than five (5) Business Days prior written
notice to Borrower, demand payment of such interest installment as set forth in
the Agreement.
Sincerely,

          LONGVIEW FUND, LP    
 
       
By:
  /s/ S. MICHAEL RUDOLPH
 
Name: S. Michael Rudolph    
 
  Title: CFO — Investment Advisor    
 
        ALPHA CAPITAL ANSTALT    
 
       
By:
  /s/ KONRAD ACKERMAN
 
Name: Konrad Ackerman    
 
  Title: Director    

 